Exhibit 10.4

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

         THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made
and entered into effective as of this 11th day of August 2003, by and between
CYPRESS BIOSCIENCE, INC., a Delaware corporation (the ‘Company”) and Jay D.
Kranzler, M.D., Ph.D. (the “Employee”).

         WHEREAS,  the Company desires to employ the Employee in an executive
capacity as Chief Executive Officer on the terms and conditions set forth herein
and the Employee is willing to accept and undertake such employment.

AGREEMENT

         NOW THEREFORE,   in consideration of the premises and the mutual
covenants herein set forth, the Company and the Employee agree as follows:

ARTICLE 1

EMPLOYMENT; TERM; DUTIES

         1.1      Employment.   Upon the terms and conditions hereinafter set
forth, the Company hereby employs the Employee, and the Employee hereby accepts
continued employment, as Chief Executive Officer (CEO) of the Company.

         1.2      Directorship; Chairman of the Board.  The Employee currently
serves as a member of the Board of Directors and as Chairman of the Board of
Directors of the Company (the “Board”). The Employee’s continued service (i) as
a member of the Board is subject to re-election by the Company stockholders in
accordance with the Company’s Certificate of Incorporation and Bylaws; and (ii)
as Chairman of the Board is subject to the on-going approval of the Board. The
Employee shall devote such additional time to the business of the Company as is
necessary for the fulfillment of the Employee’s duties as Chairman of the Board.

         1.3      Term.   Unless sooner terminated as provided in Article 5
hereof, the Employee’s employment hereunder shall be for a term commencing on
August 1, 2003 and ending on August 1, 2006, subject to automatic renewal for
two one year periods following August 1, 2006, unless written notice has been
provided by either party at least seventy-five (75) days prior to the date of
such automatic renewal (a “Non-Renewal Notice”). Notwithstanding anything herein
to the contrary, either party may terminate the Employee’s employment under this
Agreement at any time, with or without Cause, subject to the terms and
conditions of Article 5 herein. The actual term of employment hereunder, giving
effect to any early termination of employment under Article 5 hereof, is
referred to as the “Term.”

         1.4      Duties.   During the Term, the Employee shall perform such
executive duties for the Company and for its subsidiaries, consistent with his
position hereunder and as typically associated with the duties of a Chief
Executive Officer of a publicly-held corporation and as reasonably may be
assigned to him from time to time by the Board. Except as contemplated by
Section 1.6, the Employee shall devote his entire business time, attention and
energies to the performance of his duties hereunder.

1.



--------------------------------------------------------------------------------

         1.5      Exclusive Agreement.   The Employee represents and warrants to
the Company that he is not a party to any agreement or arrangement, whether
written or oral, in effect which would prevent the Employee from rendering the
services contemplated hereunder to the Company during the Term.

         1.6      Other Activity.   Notwithstanding the foregoing, subject to
his fiduciary duties to the Company under applicable law, the Company
acknowledges and understands that the Employee may serve as a director of other
companies not in competition with the Company provided, however, that the
performance of such services shall not restrict or limit in any manner the
Employee’s ability to perform his duties hereunder.

         1.7      Insurance.  The Company shall obtain, and shall use its
commercially reasonable best efforts to maintain during the Term, Director’s and
Officer’s Insurance and Product Liability Insurance policies, with full defense
coverage of at least $10,000,000 for each, respectively, with regard to all
actions undertaken by the Employee in his capacity as an officer, director and
employee of the Company.

ARTICLE 2

COMPENSATION

         2.1      Base Salary.   For all services rendered by the Employee
hereunder and in consideration of all covenants and conditions undertaken by him
pursuant to this Agreement, the Company shall pay the Employee an annual base
salary (“Base Salary”) of $485,000.00 per year in equal semi-monthly
installments. Each year during the Term, the Board shall review the Base Salary
with a view to determining whether it would be appropriate to increase such Base
Salary. The annual Base Salary payable to the Employee hereunder, as it may be
so increased, thereafter shall constitute the Base Salary.

         If the first or last month of the Term is not a full calendar month,
then any calculation of Base Salary for such period shall be prorated for the
number of days in such months during which the Employee was employed.

         2.2      Bonuses.

                    (a)         In addition to the Base Salary, the Employee
shall be eligible for a special cash bonus of $500,000, payable in a lump sum,
upon the announcement of a strategic transaction for the development and
commercialization of Milnacipran approved by the Board (“Special Bonus”). This
Special Bonus shall be inclusive (and in lieu) of any and all annual bonuses to
the employee for performance during the years 2001 through 2003.

                    (b)         In addition to the Base Salary, the Employee may
be eligible at the end of fiscal year 2004 and each year thereafter for a cash
bonus (the “Bonus Amount”) equal to an amount up to 66 2/3% of the Base Salary
within ninety (90) days after the end of such fiscal year. The Bonus Amount, if
any, shall be based on the performance of the Employee during a fiscal year, as
evaluated by the Board in its sole discretion. It is acknowledged and agreed
that the determination and the payment of the Bonus Amount to the Employee shall
be at the sole discretion of the Board which may consider, among other matters,
the financial condition of the

2.



--------------------------------------------------------------------------------

Company at the time. In exercising its discretion pursuant to this subsection,
the Board shall act in a manner at least as favorable to the Employee as governs
the award of bonuses to other executive officers and key employees of the
Company.

         2.3      Deductions.   The Company shall deduct from the compensation
described in this Section 2 any Federal, state or city withholding taxes, social
security contributions and any other amounts which may be required to be
deducted or withheld by the Company pursuant to any federal, state or city laws,
rules or regulations.

         2.4      Disability Adjustments.   Any compensation otherwise payable
to the Employee pursuant to Section 2.1 in respect of any period during which
the Employee is disabled (as contemplated in Section 5.1) shall be reduced by
any amounts paid to the Employee for loss of earnings or the like under any
disability insurance plan or policy, the premiums for which are paid for in
their entirety by the Company.

ARTICLE 3

BENEFITS

         3.1      Benefits.    During the Term, the Employee shall be entitled
to participate in such compensation and incentive plans and group life, health,
accident, disability and hospitalization insurance plans, pension plans and
retirements plans as the Company may make available to its other executive
officers.

         3.2      Life Insurance.   The Company agrees that it will provide the
Employee with $2 million of life insurance policy or policies (including any
policies currently in place), subject to availability of such insurance at
commercially reasonable costs and the mutual agreement of the Company and the
Employee as to the type and nature of the policies.

         3.3      Disability Insurance.   During the Term, the Company shall
procure and provide the Employee with a Company-paid long-term disability
insurance policy providing for benefits of not less than 100% of his Base Salary
so long as the Employee is insurable at a commercially reasonable cost.

         3.4      Expenses.    The Company agrees that the Employee is
authorized to incur reasonable and customary expenses in the performance of his
duties hereunder, including travel and entertainment costs, and upon
presentation of appropriate documentation thereof, the Company promptly shall
pay or reimburse the Employee for such reasonable expenses. In the event that
any reimbursement by the Company of expenses of the Employee hereunder is
deducted by the Company, and results in additional taxes due and payable by the
Employee, the Company shall pay to the Employee an additional sum equal to the
amount of such additional tax liability of the Employee.

         3.5      Vacations.   During each full year of the Term, the Employee
shall be entitled to four (4) weeks of paid vacation, to be taken at times
determined by the Employee which do not unreasonably interfere with the
performance of his duties hereunder.

3.



--------------------------------------------------------------------------------

       3.6        Legal Fees.     The Company will reimburse the Employee for
legal fees incurred in connection with the preparation of this Agreement in an
amount not to exceed $5,000.

      3.7        Family Estate Planning.     During the Term, the Company will
reimburse the Employee for family estate planning or counseling fees in an
amount not to exceed $5,000 per year.

ARTICLE 4

STOCK OPTIONS

       4.1         Stock Options.

                     (a)         Upon the date this Agreement is signed by both
parties, and pursuant to the terms of the Company’s 2000 Equity Incentive Plan
(the “Plan”), the Employee will be granted a stock option to purchase 500,000
shares of the Company’s common stock (the “New Option”). The New Option will be
governed by and granted pursuant to a separate stock option agreement and the
Plan. The exercise price per share of the New Option will be equal to the fair
market value of the common stock of the Company on the date of grant, as
required by, and consistent with the Plan. The New Option will be subject to
vesting ratably and daily over four years so long as the Employee provides
Continuous Service (as such term is defined in the Plan) to the Company;
provided, however, that the vesting of 25% of any unvested shares under the New
Option will be accelerated in the event that the Company in-licenses a compound
in clinical development (or already commercialized) in a transaction approved by
the Board (with the accelerated vesting to apply equally to 25% of each monthly
vesting increment for the remainder of the New Option term). For purposes of
this Agreement, the New Option and all other stock options or stock awards held
by the Employee shall be referred to as the “Options”.

                    (b)         In the event of a termination (as described in
Article 5), and except as otherwise provided in Section 4.1(c) and 4.1(d)
hereof, all Options which have not vested as of the Termination Date shall cease
vesting and shall be cancelled as of the Termination Date. All vested Options
shall be cancelled ninety (90) days after the Termination Date.

                    (c)         Upon the Employee’s death or Disability (as
defined in Section 5.1 below), all Options shall vest immediately and all rights
under such Options shall transfer to the Employee’s designated beneficiary. All
Options shall be cancelled ninety (90) days after the Employee is terminated due
to Disability. In the event of the Employee’s death, the Employee’s legal
representatives shall have one hundred eighty (180) days following the
Termination Date to exercise the Options before they are cancelled.

                    (d)         Notwithstanding anything to the contrary in the
foregoing, in the event of a termination of this Agreement in any of the cases
identified in Section 5.2(b) or 5.4 hereof, all Options shall vest immediately
upon such Termination Date. In addition, all Options shall vest immediately upon
a Change-in-Control (as defined in paragraph 5.6 herein).

                    (e)         The Company may grant the Employee options to
purchase the Company’s common stock in addition to the Options at such times and
on such terms as may be decided from time to time by the Board, in its sole
discretion.

4.



--------------------------------------------------------------------------------

ARTICLE 5

DEATH, DISABILITY; TERMINATION

         5.1        Death; Disability.     The Employee’s employment hereunder
shall terminate upon his death or, at the election of the Company, by written
notice to the Employee if the Employee becomes Disabled (as such term is
hereinafter defined). In the event of a termination of the Employee’s employment
for death, the Company shall pay the Employee (or his legal representatives, as
the case may be) an amount equal to the Employee’s Base Salary for one year,
reduced (but not to a negative number) by any amounts paid or to be paid to the
Employee (or his legal representatives, as the case may be) by insurance
provided by the Company pursuant to Section 3.1 hereof.

         For the purposes of this Agreement, the Employee shall be deemed to be
“Disabled” or have a “Disability” if as a result of the occurrence of mental or
physical disability during the Term he has been unable to perform his duties
hereunder for six (6) consecutive months or one hundred eighty (180) days in any
twelve (12) consecutive month period, as determined in good faith by the Board;
provided, however, that if the Employee develops a mental or physical disability
during the Term, and it is determined, in the reasonable professional judgment
of an independent, objective and qualified medical expert in the field of such
disability, that the Employee will be unable to perform his duties hereunder and
that such disability will continue for six (6) consecutive months or one hundred
eighty (180) days in any twelve (12) consecutive month period, then the Company
shall be permitted to terminate the Employee’s employment immediately, subject
to payment by the Company of the Employee’s Base Salary until disability
insurance payments commence, subject to a maximum payment by the Company in an
amount equal to the Employee’s Base Salary for one year.

         In the event that the employment of the Employee hereunder is
terminated by the Company upon the Employee’s death or Disability, the
Employee’s family, for a period of two (2) years from the Termination Date,
shall be entitled to maintain coverage under the Company’s health and
hospitalization insurance plans on the same terms as existed prior to such
Termination Date, subject to the payment of applicable costs therefore by the
Employee’s representatives, and further subject to the policies and provisions
of such insurance carriers and applicable law.

         The Employee acknowledges that the payments referred to in this Section
5.1 constitute the only payments to which the Employee (or his legal
representatives, as the case may be) shall be entitled to receive from the
Company under this Agreement in the event of a termination of his employment for
death or Disability, and that except for such payments and subject to Section
4.1(c) hereof, the Company shall have no further liability or obligation to his
(or his legal representatives, as the case may be) under this Agreement.

         The date of any termination of employment under this Section 5.1 or
Sections 5.2, 5.3 or 5.4 is referred to herein as the “Termination Date.”

5.



--------------------------------------------------------------------------------

         5.2        Termination of Employment by Employee.

                      (a)         Notwithstanding any provision to the contrary
herein, unless otherwise provided herein or unless otherwise provided by law,
the Employee at any time, upon thirty (30) days’ written notice to the Company,
may terminate his employment by the Company hereunder. Except as otherwise
provided in Section 5.2(b) below, the Company shall not be liable to the
Employee for the payment of any amount on such termination.

                      (b)         In the event that the Employee terminates his
employment as CEO following (i) an uncured material breach of this Agreement by
the Company, (ii) the occurrence of a Change-In-Control (as defined in paragraph
5.6 herein), (iii) the relocation of the Company’s executive offices or
principal business location to a point more than 30 miles from the San Diego,
California area, (iv) any action by the Board or direction given by the Board to
the Employee that in the reasonable and good faith belief of the Employee is
contrary to applicable law or accounting standards or constitutes an unethical
business practice, or (v) a demotion or, in the Employee’s reasonable and good
faith belief, the occurrence of a material reduction in the Employee’s
authority, functions or responsibilities as Chief Executive Officer without his
consent, then such termination by the Employee shall be deemed for all purposes,
including for purposes of severance payments and benefits provided under Section
5.4 hereof, to be a termination by the Company of the employment of the Employee
hereunder without cause pursuant to Section 5.4. The Company shall have thirty
(30) days following receipt of written notice by the Employee to the Company of
the material breach described in items (i), (iv) and (v) above, setting forth in
reasonable detail the matter constituting such breach, to cure such breach.

         5.3        Termination of Employment With Cause.      In addition to
any other remedies available to it at law, in equity or as set forth in this
Agreement, the Company shall have the right, upon written notice to the
Employee, to immediately terminate his employment hereunder if the Employee (a)
evidences a pattern of willful breach in any material respect of any material
provision of this Agreement or a pattern of willful violation of any reasonable
policies or orders of the Board and such pattern of willful breach or violation
does not cease within thirty (30) days after the Employee’s receipt of written
notice thereof from the Board setting forth in reasonable detail the matters
constituting such pattern; or (b) has been convicted of a felony.

         5.4        Termination of Employment Without Cause or for Non-Renewal.

                     (a)         Notwithstanding any provision to the contrary
herein and unless otherwise provided by law, the Company, at any time upon
thirty (30) days’ written notice to the Employee, in its sole and absolute
discretion and for any or no reason, may terminate the employment of the
Employee as CEO hereunder without cause. In such event, if the Company issues
the Employee a Non-renewal Notice, or if the Agreement expires and the Employee
is not rehired, then upon the Employee furnishing the Company with a Release and
Waiver of Claims in a form acceptable to the Company, the Company shall pay the
Employee an amount equal to eighteen months of the Employee’s Base Salary, with
12 months of the Base Salary payable in a lump sum , within ten (10) days
following the Termination Date, and the remaining six months of the Base Salary
payable ratably over the six months following the Termination Date; provided,
that, the Employee shall be entitled to payment of the entire eighteen months
Base

6.



--------------------------------------------------------------------------------

Salary in a lump sum payment within ten (10) days of the Termination Date if the
termination occurs following a Change-In-Control.

                    (b)        In the event that the employment of the Employee
hereunder is terminated by the Company without cause, all Options shall vest
immediately upon the Termination Date as provided in Section 4.1(d) hereof.

                    (c)        In the event that the employment of the Employee
hereunder is terminated by the Company without cause, the Company, at no cost to
the Employee and for a period of two (2) years from the Termination Date, shall
continue to provide the Employee with at least the same life, health, accident,
disability and hospitalization insurance plans as were in effect with respect to
the Employee on the date of such termination, including the coverage provided
for in Sections 3.2 and 3.3 hereof, and shall continue to provide coverage for
the Employee’s family on the same terms as existed prior to such Termination
Date.

                    (d)        The Employee acknowledges that the payments
referred to in Section 5.2 and this Section 5.4 constitute the only payments
which the Employee shall be entitled to receive from the Company under this
Agreement in the event of any termination pursuant to Section 5.2, 5.3 and this
Section 5.4, and that except for such payments and such other obligations as are
expressly provided herein the Company shall have no further liability or
obligation to him under this Agreement.

                    (e)        The Employee shall have no duty to mitigate
damages in order to receive any severance payments and benefits provided in this
Section 5.4.

         5.5      Golden Parachute Tax.     In the event that the benefits
provided for in this Agreement or otherwise payable to the Employee constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) and will be subject to the excise tax
imposed by Section 4999 of the Code, then the Company shall pay to the Employee
an amount sufficient to pay such excise tax; provided that such payment by the
Company to the Employee shall not exceed two hundred fifty thousand dollars
($250,000). Unless the Company and the Employee otherwise agree in writing, the
determination of the Employee’s excise tax liability and the amount required to
be paid under this Section 5.5 shall be made in writing by a nationally
recognized accounting firm satisfactory to both parties (the “Accountants”). For
purposes of making the calculations required by this Section 5.5, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on interpretations of the Code for which there is
a “substantial authority” tax reporting position. The Company and the Employee
shall furnish to the Accountants such information and documents the Accountants
may reasonably request in order to make a determination under this Section 5.5.
The Company shall bear all costs the Accountants may reasonably incur in
connection with any calculations contemplated by this Section 5.5.

        5.6        Definition of Change-in-Control.     For purposes of this
Agreement, Change in Control means: (i) a sale of all or substantially all of
the assets of the Company; (ii) a merger or consolidation in which the Company
is not the surviving entity and in which the holders of the Company’s
outstanding voting stock immediately prior to such transaction own, immediately
after such transaction, securities representing less than fifty percent (50%) of
the voting power of

7.



--------------------------------------------------------------------------------

the entity surviving such transaction or, where the surviving entity is a
wholly-owned subsidiary of another entity, the surviving entity’s parent; (iii)
a reverse merger in which the Company is the surviving entity but the shares of
Common Stock outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities of
the surviving entity’s parent, cash or otherwise, and in which the holders of
the Company’s outstanding voting stock immediately prior to such transaction
own, immediately after such transaction, securities representing less than fifty
percent (50%) of the voting power of the Company or, where the Company is a
wholly-owned subsidiary of another entity, the Company’s parent; or (iv) an
acquisition by any person, entity or group within the meaning of Section 13(d)
or 14(d) of the Exchange Act of 1934, as amended (the “Exchange Act”), or any
comparable successor provisions (excluding any employee benefit plan, or related
trust, sponsored or maintained by the Company or subsidiary of the Company or
other entity controlled by the Company) of the beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act, or comparable
successor rule) of securities of the Company representing at least seventy five
percent (75%) of the combined voting power entitled to vote in the election of
directors of the Company; provided, however, that nothing in this paragraph
shall apply to a sale of assets, merger or other transaction effected
exclusively for the purpose of changing the domicile of the Company.

ARTICLE 6

REGISTRATION RIGHTS

         6.1        Piggyback Registration.

                     (a)        If the Company proposes to register shares of
Common Stock or securities convertible into or exercisable for Common Stock
under the Securities Act of 1933, as amended (the “Securities Act”) (other than
pursuant to a registration statement on Form S-4 or S-8 or any successor form,
or filed in connection with an exchange offer or an offering of securities
solely to the existing shareholders or employees of the Company), solely where
such sale will be both for the Company’s account and for the account of a
selling shareholder, then the Company shall give written notice of such proposed
filing to the Employee at least ten (10) days before the anticipated filing
date, and such notice shall offer the Employee the opportunity to register such
number of shares of Registrable Stock (as defined below) as the Employee may
request. “Registrable Stock” shall mean any shares of the Company’s Common Stock
acquired by the Employee prior to the date hereof or granted to the Employee in
connection with the options (the “Registrable Stock”). The Employee shall notify
the Company in writing specifying whether or not it elects to include any
Registrable Stock in such registration statement within five (5) days after
delivery of the Company’s notice of the Employee. The Company shall use
commercially reasonable efforts to cause the managing underwriter or
underwriters of a proposed underwritten offering to permit the Employee to
include such securities in such offering on the same terms and conditions as any
similar securities of the Company included therein; provided, however, that if
the managing underwriter or underwriters of such offering determines that the
total amount or kind of securities which it or the Company, and any other
persons or entities, intend to include in such offering is such as to materially
and adversely affect the success of such offering, then the amount of
Registrable Stock requested to be offered for the account of the Employee shall
be reduced or limited, on a pro rata basis with the securities of all persons
and entities other than the

8.



--------------------------------------------------------------------------------

Company participating in the offering, to the extent required by such managing
underwriter. Notwithstanding the foregoing, if, at any time after giving written
notice of its intention to register Common Stock or other securities convertible
into or exercisable for Common Stock and prior to the effectiveness of the
registration statement filed in connection with such registration, the Company
determines for any reason either not to effect such registration or to delay
such registration, the Company, at its election, by delivery or written notice
to the Employee, (i) in the case of a determination not to effect registration,
may relieve itself of its obligations to register any Registrable Stock in
connection with such registration, or (ii) in the case of determination to delay
the registration, may delay the registration of such other shares of Common
Stock or other securities convertible into or exercisable for Common Stock.

                    (b)        Notwithstanding anything to the contrary herein,
if the Company registers shares of Common Stock or securities convertible into
or exercisable for Common Stock under the Securities Act in an underwritten
public offering and

                                  (i)         the Employee owns unregistered
Registrable Stock at the time such underwritten public offering is registered
under the Securities Act, the Employee shall agree to refrain from exercising
the registration rights granted in this Article 6 with respect to such
Registrable Stock for such period of time as the managing underwriter of such
underwritten public offering deems reasonable; or

                                  (ii)         the Employee owns Registrable
Stock which has been registered under the Securities Act pursuant to this
Section 6.1 hereof prior to the time such underwritten public offering is
registered under the Securities Act, the Employee shall agree that it will not
sell, distribute, offer to sell, contract to sell, agree to sell, grant any
option to purchase, or agree to offer, sell or otherwise transfer or dispose of
(nor announce any offer, sale, grant of an option to purchase or otherwise
dispose of), directly or indirectly, any such registered Registrable Stock for
such period of time as the managing underwriter of such underwritten public
offering deems reasonable.

                    (c)        Furnish Information. The Employee shall furnish
to the Company such reasonable information regarding the Employee, the
Registrable Stock, and the intended method of disposition of such securities as
are required to effect the registration of Registrable Stock as to which the
Employee has requested registration.

                    (d)        Expenses of Registration. All expenses incident
to the Company’s performance of or compliance with this Article 6 including,
without limitation, all registration and filing fees, fees and expenses of
complying with state securities or blue sky laws, printing expenses and fees and
disbursements of counsel for the Company and of independent public accountants
(including the expense of any special audit), but excluding underwriting
commissions and discounts and the fees and disbursements of counsel for the
Employee, shall be borne by the Company. The Employee shall bear his own pro
rata share (calculated according to the number of his shares as a fraction of
the total number of shares covered by such registration statement) of all
underwriting commissions and discounts incurred in connection with any offering
of Registrable Stock with respect to a registration pursuant to this Article 6,
as well as his expenses if he has counsel separate from counsel for the Company.
The fees and expenses of complying with state blue sky laws shall be borne by
the sellers of securities included in such

9.



--------------------------------------------------------------------------------

registration if and to the extent that the appropriate administrative official
of such state requires that such sellers (rather than the Company) pay such fees
and expenses.

                    (e)        Indemnification and Contribution. In the event
any shares of Registrable Stock are included in a registration statement under
this Article 6:

                                  (i)         To the extent permitted by law,
the Company shall indemnify, defend and hold harmless the Employee, any
underwriter (as defined in the Securities Act), any other person or entity
selling securities in such registration statement, and each director and officer
of, and person, if any, who controls such underwriter or such other person or
entity within the meaning of the Securities Act or the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), against any losses, claims, damages,
or liabilities (joint or several) to which they may become subject under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any of the following statements, omissions or
violations (collectively a “Violation”): any untrue statement or alleged untrue
statement of a material fact contained in such registration statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto, or the omission or alleged omission to state
therein a material fact required to be stated therein, or necessary to make the
statements therein not misleading; provided, however, that the indemnity
agreement contained in this subsection (i) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability, or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability, or action to the extent that it
arises out of or is based upon a violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by, or which results from the bad faith or gross
negligence of, the Employee or any underwriter for the Employee.

                                  (ii)         To the extent permitted by law,
the Employee shall indemnify and hold harmless the Company, each of its
directors, each of its officers who have signed the registration statement, each
person, if any, who controls the Company within the meaning of the Securities
Act, any underwriter, any other person or entity selling securities in such
registration statement, and each director and officer of, and person, if any,
who controls such underwriter or such other person or entity, against any
losses, claims, damages or liabilities (joint or several) to which the Company
or any such director, officer, controlling person, or underwriter or controlling
person, or such other person or entity or director, officer or controlling
person may become subject, under the Securities Act, the Exchange Act or other
federal or state law, insofar as such losses, claims, damages or liabilities (or
actions in respect thereto) arise out of or are based upon any Violation, in
each case to the extent (and only to the extent) that such Violation occurs as a
result of written information furnished by the Employee in his capacity as a
shareholder of the Company (as distinguished from information provided by the
Employee in his capacity as an officer or director of the Company) expressly for
use in connection with such registration or results from the bad faith or gross
negligence of the Employee; provided, however, that the Employee’s
indemnification obligation hereunder shall be limited to an amount equal to the
net proceeds received by the Employee pursuant to the registration of
Registrable Securities hereunder; and further provided, that the indemnity
agreement contained in this subsection shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability

10.



--------------------------------------------------------------------------------

or action if such settlement is effected without the consent of the Employee,
which consent shall not be unreasonably withheld.

                                  (iii)         Promptly after receipt by an
indemnified party under this Section 6.1(e) of notice of the commencement of any
action (including any governmental action), such indemnified party shall deliver
to the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties. An indemnified party shall have the right to retain
its own counsel, however, but the fees and expenses of such counsel shall be at
the expense of the indemnified party; unless (x) the employment of such counsel
has been specifically authorized in writing by the indemnifying party, (y) the
indemnifying party has failed timely to assume the defense and employ counsel,
or (z) the named parties to any such action (including any impleaded parties)
include both the indemnified party and the indemnifying party, and the
indemnified party shall have been advised by such counsel that there may be one
or more legal defenses available to it which are different from or additional to
those available to the indemnifying party (in which case the indemnifying party
shall not have the right to assume the defense of such action on behalf of such
indemnified party, it being understood, however, that the indemnifying party
shall not, in connection with any one such action or separate substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys for all indemnified
parties). The failure to deliver written notice to the indemnifying party within
a reasonable time of the commencement of any such action, if prejudicial to its
ability to defend such action, shall relieve such indemnifying party of any
liability to the indemnified party under this Section 6.1(e), but the omission
so to deliver written notice to the indemnifying party shall not relieve it of
any liability that it may have to any indemnified party otherwise than under
this Section 6.1(e).

                                  (iv)         If the indemnification provided
for in subsection (i) and (ii) of this Section 6.1(e) is unavailable or
insufficient to hold harmless an indemnified party under such subsection in
respect of any losses, claims, damages or liabilities or action in respect
thereof or referred to therein, then each indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages,
liabilities or actions in such proportion as is appropriate to reflect the
relative fault of the Company, on the one hand, and the Employee on the other,
in connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or actions as well as any other relevant equitable
considerations, including the failure to give the notice required under such
subsections. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact
relates to information supplied by the Company on the one hand, or the Employee,
on the other hand, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and the Employee agree that it would not be just and equitable if
contribution pursuant to this Section 6.1(e)(iv) were determined by pro rata
allocation or by any other method of allocation which did not take account of
the equitable considerations referred to above in this subsection. No person
guilty of fraudulent misrepresentations (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who is not
guilty of such fraudulent misrepresentation.

11.



--------------------------------------------------------------------------------

The obligations of the Company and the Employee under this Section 6.1(e) shall
survive the completion of any offering of Registrable Stock in a registration
statement under this Article 6.

ARTICLE 7

INVENTIONS, NON-DISCLOSURE

          7.1        Inventions. Subject to the provisions of Section 2870 of
the California Labor Code, all processes, technologies and inventions
(collectively, “Inventions”), including new contributions, improvements,
discoveries, trademarks and trade names, conceived, developed, invented, made or
found by the Employee, alone or with others, during the Term of his employment
by the Company, whether or not patentable and whether or not conceived,
developed, invented, made or found on the Company’s time or with the use of the
Company’s facilities or materials, and which related to the business of the
Company, shall be the property of the Company and shall be promptly and fully
disclosed by the Employee to the Company. The Employee shall perform all
necessary acts (including, without limitation, executing and delivering any
confirmatory assignments, documents or instruments requested by the Company) to
vest title to any such Invention in the Company and to enable the Company, at
its expense, to secure and maintain domestic and/or foreign patents or any other
rights for such Inventions.

          7.2       Non-Disclosure. The Employee, at any time during the Term
and thereafter, shall not, directly or indirectly, use, disclose or furnish to
any other person, firm or corporation except in the course of the proper
performance of his duties hereunder (a) any information of a confidential nature
relating to any process, technique or procedure of the Company; or (b) any
information of a confidential nature obtained as a result of his current or
future relationship with the Company, which information is not specifically a
matter of public record; or (c) any other trade secrets of the Company; except
that the Employee shall not be liable under the terms of this Section 6.2 for
using, disclosing or furnishing any of the foregoing which: (1) are or become
generally available to the public other than as a result of a disclosure in
violation of this Agreement; or (2) are generally known in any industry in which
the Company is or may become involved, or (3) are required to be disclosed by
the Employee pursuant to law or the order of a court of competent jurisdiction,
or other legal process or authority, it being understood, however, that the
Employee shall provide the Company with prompt notice of the requirement for
such disclosure as soon as practical after the Employee is notified thereof and
prior to its disclosure thereof so as to enable the Company to challenge the
order compelling such disclosure if the Company so desires. Promptly upon the
expiration or termination of the Employee’s employment hereunder for any reason,
the Employee shall surrender to the Company all documents, drawings, work
papers, lists, memoranda, records and other data (including all copies)
constituting or disclosing any of the foregoing information.

          7.3        Breach of Non-Disclosure Provision. In the event that the
Employee shall breach Section 6.2 hereof, or in the event that any such breach
is threatened by the Employee, in addition to and without limiting or waiving
any other remedies available to the Company at law or in equity, the Company
shall be entitled to immediate injunctive relief in any court having the
capacity to grant such relief, to restrain any such breach or threatened breach
and to enforce the provisions of Section 6.2. The Employee acknowledges and
agrees that there is no adequate remedy at law for any such breach or threatened
breach and, in the event that any action or

12.



--------------------------------------------------------------------------------

proceeding is brought seeking injunctive relief, the Employee shall not use as a
defense thereto that there is an adequate remedy at law.

          7.4         Reasonable Restrictions.   The parties acknowledge that
(a) the agreements in this Article 6 are essential to protect the business and
goodwill of the Company, and (b) the foregoing restrictions are under all of the
circumstances reasonable and necessary for the protection of the Company and its
business.

ARTICLE 8

ARBITRATION

         To ensure the rapid and economical resolution of disputes that may
arise in connection with the Employee’s employment with the Company, the
Employee and the Company agree that any and all disputes, claims, or causes of
action, in law or equity, arising from or relating to the enforcement, breach,
performance, or interpretation of this Agreement, the Employee’s employment, or
the termination of such employment, shall be resolved, to the fullest extent
permitted by law, by final, binding and confidential arbitration in San Diego,
California conducted by the Judicial Arbitration and Mediation Services, Inc.
(“JAMS”) or its successor, under the then applicable rules of JAMS. The Employee
acknowledges that by agreeing to this arbitration procedure, both the Employee
and the Company waive the right to resolve any such dispute through a trial by
jury or judge or administrative proceeding. The arbitrator shall: (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award. The arbitrator shall be authorized to
award any or all remedies that the Employee or the Company would be entitled to
seek in a court of law. The Company shall pay all JAMS’ arbitration fees in
excess of those which would be required if the dispute were decided in a court
of law. Nothing in this Agreement is intended to prevent either the Employee or
the Company from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration.

ARTICLE 9

MISCELLANEOUS

            9.1        Binding Effect.   This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective legal
representatives, heirs, distributes and successors; provided, that the
obligations of the Employee under this Agreement shall not be delegable by him.

            9.2        Notices.   All notices and other communications hereunder
and all legal process in regard hereto shall be validly given, made or served if
in writing, when delivered personally (by courier service or otherwise), or when
actually received when mailed by first-class certified or registered United
States mail, postage-prepaid and return receipt requested, to the address of the

13.



--------------------------------------------------------------------------------

party to receive such notice or other communication set forth below, or at such
other address as any party hereto may from time to time advise the other party
in writing:

         If to the Company:

      Cypress Bioscience, Inc.
4350 Executive Square Drive, Suite 325
San Diego, CA 92121


  Attention: Chairman of the Board of Directors


         If to the Employee:

      Jay D. Kranzler, M.D., Ph.D.
7935 Via Capri
La Jolla, CA 92037



            9.3           Severability.   If any provision of this Agreement, or
portion thereof, shall be held invalid or unenforceable by a court of competent
jurisdiction, such invalidity or unenforceability shall attach only to such
provision or portion thereof, and shall not in any manner affect or render
invalid or unenforceable any other provision of this Agreement or portion
thereof, and this Agreement shall be carried out as if any such invalid or
unenforceable provision or portion thereof were not contained herein. In
addition, any such invalid or unenforceable provision or portion thereof shall
be deemed, without further action on the part of the parties hereto, modified,
amended or limited to the extent necessary to render the same valid and
enforceable.

            9.4           Waiver.   No waiver by a party hereto of a breach or
default hereunder by the other party shall be considered valid, unless in
writing signed by such first party, and no such waiver shall be deemed a waiver
of any subsequent breach or default of the same or any other nature.

            9.5           Entire Agreement.   This Agreement sets forth the
entire agreement between the parties with respect to the subject matter hereof,
and supersedes any and all prior agreements between the Company and the
Employee, whether written or oral, relating to any or all matters covered by and
contained or otherwise dealt with in this Agreement, including but not limited
to the Employee’s Employment Agreement dated December 28, 1995 and various
amendments to the Employment Agreement dated July 19, 1996, July 1, 2000 and
January 30, 2001. No representation, warranty, undertaking or covenant is made
by either party hereto except as provided herein and any representations,
warranties undertakings or covenants not set forth herein are specifically
disclaimed. This Agreement does not constitute a commitment of the Company with
regard to the Employee’s employment, express or implied, other than to the
extent expressly provided for herein.

            9.6           Amendment.   No modification, change or amendment of
this Agreement or any of its provisions shall be valid, unless in writing and
signed by the party against whom such claimed modification, change or amendment
is sought to be enforced.

14.



--------------------------------------------------------------------------------

            9.7           Authority.   The parties each represent and warrant
that they have the power, authority and right to enter into this Agreement and
to carry out and perform the terms, covenants and conditions hereof.

            9.8           Titles.   The titles of the Articles and Sections of
this Agreement are inserted merely for convenience and ease of reference and
shall not affect or modify the meaning of any of the terms, covenants or
conditions of this Agreement.

            9.9           Applicable Law.   This Agreement, and all of the
rights and obligations of the parties in connection with the employment
relationship established hereby, shall be governed by and construed in
accordance with the internal laws of the State of California without giving
effect to principals relating to the conflicts of law.

            9.10         Expenses.   The Company shall pay all costs and
expenses, including reasonable attorneys fees, incurred by the Employee with
respect to the negotiation, drafting and execution of this Agreement.

            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the day and year first above written.

  CYPRESS BIOSCIENCE, INC.           By: /s/  SABRINA MARTUCCI JOHNSON  

--------------------------------------------------------------------------------

   Its: CFO and Vice President      

--------------------------------------------------------------------------------


  /s/  JAY D. KRANZLER  

--------------------------------------------------------------------------------

  Jay D. Kranzler, M.D., Ph.D.

15.